co OO Oo YN HN AW BR WD NY eS

NO NYO NO NY NY NO LP NO He He Res Se
es FRBORNRB Fe WARE BAEBZAS

 

 

Case 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 1 of 29

PET
GREGORY M. SCHULMAN, ESQ.
Nevada Bar No. 5766
THORNDAL ARMSTRONG DELK
BALKENBUSH & EISINGER
1100 E. Bridger Avenue
Las Vegas, NV 89101
Mail To:
P.O. Box 2070
Las Vegas, NV 89125-2070

Tel.: (702) 366-0622
Fax: (702) 366-0327

E-Mail: gms@thorndal.com

Attorneys for Defendant
HANFORD COMMODITIES
TRANSPORT, INC.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BRIAN LOUGEE, individually, Case No.:
Plaintiff, DEFENDANT’S PETITION FOR
REMOVAL

VS.

JESUS PINON, individually; HANFORD
COMMODITIES TRANSPORT, INC. d/b/a
HTC, INC.; and DOES 1 to 100, ROE
CORPORATIONS 1 to 100, inclusive,

Defendants.

 

 

1. The above-entitled action was commenced against the defendants on
December 23, 2020, in the Eighth Judicial District Court for Clark County, Nevada, and is now
pending in such Court as Case No. A-20-826918-C. See Complaint, attached hereto as
Exhibit A.

2. Petitioner HANFORD COMMODITIES TRANSPORT, INC. was served with

the Summons and Complaint on December 28, 2020, making the instant Petition timely.

 
co Oo IN DN OO FF WD NO

NO NO RN Nm meet

 

Case 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 2 of 29

3. Petitioner HANFORD COMMODITIES TRANSPORT, INC. is the defendant
in the above-entitled action brought by plaintiff.

4. JESUS PINON is a resident of California.

5. Petitioner HANFORD COMMODIEIS TRANSPORT, INC. is a California
corporation with its principal place of business in California.

6. Plaintiff is a resident of Clark County, Nevada.

7. The above action is an action for damages wherein the amount in controversy
exceeds the sum of $75,000. In support of this allegation, Petitioner HANFORD
COMMODIEIS TRANSPORT, INC. provides plaintiff's pre-litigation demand in which the
alleged medical specials resulting from the accident on which plaintiffs claims are based
exceed $75,000. Exhibit B.

8. There is diversity of citizenships between the plaintiff and defendants and this
Court has jurisdiction over the above entitled action pursuant to 28 USC §1332 and 28 USC
§1441.

WHEREFORE, Petitioner HANFORD COMMODITIES TRANSPORT, INC. requests

that the above entitled action be removed from the Eighth Judicial District Court, Clark County,
Nevada to this Court.

DATED this 19" day of January, 2021.

THORNDAL ARMSTRONG DELK
BAIJKENBUSH & EISINGER

es ook

 
   
  

Z| /
Gregory M. Schulman, Esq.
Nevada Bar No. 5766
1100 E. Bridger Avenue
Las Vegas, NV 89101

Attorneys for Defendant
HANFORD COMMODITIES
TRANSPORT, INC.

 

 
Oo fe SN NWN AW FB WY NO =

NNO NO NO NH NO NO | HF HF HF Fe FeO OES eS e—_

 

 

Case 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 3 of 29

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I hereby certify that I am an employee of the law firm of
THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER, A Professional
Corporation, and that on this 19" day of January, 2021, a copy of DEFENDANTS’
PETITION FOR REMOVAL was made upon each of the parties noted by causing a copy of
the same through the United States District Court for the District of Nevada’s ECF system and

in the United States Mail, postage prepaid, addressed to:

 

 

 

 

 

 

PARTY
NAME TEL., FAX., and EMAIL REPRESENTING
Farhan R. Naqvi, Esq. T: (702) 553-1000 Plaintiff
Paul G. Albright, Esq. F: (702) 553-1002 Brian Lougee
NAQVI INJURY LAW . . .

. . E-Mail: naqvi@naqvilaw.com
9500 W. Flamingo Road, Suite 104 . .
, - : .
Las Vegas, NV 89147 E-Mail: paul@naqvilaw.com
An Employee of Thorndal Goan Delk

Balkenbush & Eisinger

 
Case 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 4 of 29

EXHIBIT A
 

 

 

 

qase 2:21-cv-00097-APG-BNW Document 1 Filed 01/19/21 Page 5 of 29
Electronically Filed
12/23/2020 1:18 PM
Steven D. Grierson
CLERK OF THE COU
ent Bo
1 || COMP
FARHAN R. NAQVI
2 || Nevada Bar No. 8589
3 en sO CASE NO: A-20-826918-C
evada Bar No. rtment BO
4 || NAQVI INJURY LAW Depa t
9500 W. Flamingo Road, Suite 104
5 || Las Vegas, Nevada 89147
6 Telephone: (702) 553-1000
Facsimile: (702) 553-1002
7 \!naqvi@naqvilaw.com
paul@naqvilaw.com
8 || Attorneys for Plaintiff
? DISTRICT COURT
10
CLARK COUNTY, NEVADA
11
BRIAN LOUGEE, individually, Case No.:
12 Dept. No.:
13 Plaintiff,
vs. COMPLAINT
14
JESUS PINON, individually; HANFORD
15 || COMMODITIES TRANSPORT, INC. d/b/a
HTC, INC.; and DOES 1 to 100, ROE
16 |} CORPORATIONS | to 100, inclusive,
17 Defendants.
18
19 Plaintiff BRIAN LOUGEE, by and through his attorneys of record, FARHAN R.
20 || NAQVI and PAUL G. ALBRIGHT of NAQVI INJURY LAW, complains against Defendants
21 | JESUS PINON, HANFORD COMMODITIES TRANSPORT, INC. d/b/a HTC, INC., DOES 1
22
to 100 and ROE CORPORATIONS | to 100 (the foregoing are hereinafter collectively referred
23
a4 to as “Defendants”) as follows:
25 PARTIES AND JURISDICTION
26 1, That Plaintiff BRIAN LOUGEE (hereinafter “Plaintiff’) is and, at all times mentioned
27 herein, was a resident of the Clark County, Nevada.
28
Page 1 of 10
Case Number: A-20-826918-C

 

 

 
 

qjase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 6 of 29

1 2. That Defendant JESUS PINON (hereinafter referred to as “Defendant PINON”), upon

2 information and belief, is and, at all times mentioned herein, was a resident of California.

3 3. That Defendant HANFORD COMMODITIES TRANSPORT, INC. d/b/a HTC, FNC,

A (hereinafter referred to as “Defendant HANFORD”), upon information and belief, is and,

at all times mentioned herein, was a foreign corporation licensed and conducting

7 business in Clark County, Nevada.

8 4, That the true names and capacities, whether individual, plural, corporate, partnership,

9 associate, or otherwise, of Defendant DOES 1 through 100 and ROE CORPORATIONS
'0 1 through 100 inclusive are unknown to Plaintiff who therefore sues said defendants by
. such fictitious names. The full extent of the facts linking such fictitiously sued

13 defendants is unknown to Plaintiff. Plaintiff is informed and believes and thereupon

14 alleges that cach of the defendants designated herein as a DOE and ROE was and is

15 negligent or, in some other actionable manner, is otherwise responsible for the events
7 and happenings hereinafter referred to and thereby negligently or, in some other

18 actionable manner, legally and proximately caused or is somchow otherwise liable for
19 the hereinafter described injuries and damages to Plaintiff. Plaintiff will hereafter seek
20 leave of the Court to amend this Complaint to show the fictitiously named defendants’
Zl true names and capacities after the same have been ascertained. The legal responsibility
L of said Defendants DOES 1 through 100 and ROE CORPORATIONS | through 100
24 arises out of, but is not limited to, their status as operators, owners, maintainers,
25 controllers, inspectors, leasors, lessees, and/or entrustors of the truck and/or trailer that
26 Defendant PINON was operating at the time of the subject collision, their agency,
i representative, master/servant, employer/employee or joint venture relationship with the

Page 2 of 10

 

 

 
 

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 7 of 29
\ responsible parties, including any other entities who are also responsible for the events
2 and claims asserted herein such as parent and subsidiary companies affiliated with the
3 named or otherwise responsible entities, or their involvement as contractors,
4 subcontractors, and/or partners, and/or that they are somehow otherwise liable for the
subject collision and/or Plaintiff’s resulting damages. Plaintiff will ask leave of this
7 Honorable Court to amend this Complaint to insert the truc names and capacities of said
8 defendants and, when the same have been ascertained, to join such defendants in this
9 action together with the proper charging allegations.
0 5. That at all times pertinent, Defendants were agents, servants, employces, employers,
. partners, representatives or joint venturers of every other defendant herein and, at all
13 times mentioned herein, were acting within the scope and course of said agency,
14 employment, representation or joint venture with knowledge, permission and consent of
IS all other named Defendants and/or otherwise responsible parties.
7 6. Plaintiff is informed and believes and thereon alleges that Defendant PINON, at all times
18 herein relevant, was an employee, authorized agent and/or representative of Defendant
19 ITANFORD and was acting within the course and scope of such employment, agency
20 and/or representation at all times herein relevant.
zl 7. The facts and circumstances that give rise to the subject lawsuit occurred in Clark
22
by County, Nevada.
74 8. This Court has jurisdiction over this matter as this is a civil action arising from an
25 incident that occurred in Clark County, Nevada involving a resident plaintiff and
26 defendant, and involves an amount in controversy in excess of the sum of $15,000.00,
e7 exclusive of costs and interest.
28
Page 3 of 10

 

 

 
 

19
20
21
22
23
24
25
26
27
28

 

 

10.

11,

12.

13.

14.

15.

ASe 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 8 of 29

GENERAL FACTUAL ALLEGATIONS
That, at all times mentioned herein, Plaintiff was the operator of a 2013 Chrysler.
That, upon information and belief, at all times mentioned herein, Defendant PINON was
operating a 2016 Freightliner tractor pulling a trailer (hereinafter referred to as the “truck
and trailer”) owned and/or controlled by Defendant HANFORD.
That on January 7, 2019, Defendant PINON, who was traveling southbound on I-15 near
Russell Road on-ramp, negligently operated the truck and trailer and failed to use due
care by, among other things, failing to maintain his lane, failing to maintain a proper
lookout, making an unsafe lane change, disregarding a traffic control device, failing to
yield the right of way, and otherwise operating the truck and trailer in a carcless manner,
thereby resulting in Defendant PINON crashing into Plaintiff's vehicle.
That Defendant PINON negligently caused the subject collision involving Plaintiff.
Plaintiff is informed and believes and thereon alleges that Defendant PINON, at all times
herein relevant, was acting within the course and scope of his employment, agency
and/or representation with Defendant HANFORD.
That as a direct and proximate result of Defendants’ negligence, Plaintiff sustained
injuries to, including, but not limited to, his neck, back, shoulders, legs, psyche, bodily
limbs, organs and systems, all or some of which conditions are permanent and disabling,
and all to Plaintiff's damage in a sum in excess of $75,000.00.
That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
required to, and has limited occupational and recreational activities, which has caused
and shall continue to cause loss of earning capacity, lost wages, physical impairment,

mental anguish, and loss of enjoyment of life in a presently unascertainable amount.

Page 4 of 10

 
oO Oo ND HD Fe WO HNO =

pent,
Qo

Awa
a
_

— oo
wa +f

NAQVI

i en

( ]
— —
~ ON

 

Nn NYO NY NY NY NY NY LPO NYO —| we
ao nt HN rH HR UNE LlLUDDCOlUCUCUCOCO CO

 

 

16.

17.

18.

19.

20.

Nase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 9 of 29

That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
required to engage the services of an attorney, incurring attorney’s fees and costs to bring
this action.

FIRST CAUSE OF ACTION
(Negligence, Respondeat Superior, Negligence Per Se)

Plaintiff incorporates paragraphs | through 16 of the Complaint as though said
paragraphs were fully set forth herein.

Defendant PINON owed Plaintiff a duty of care to operate the truck in a reasonable and
safe manner.

Defendant PINON breached that duty of care by negligently causing the subject collision
with Plaintiffs vehicle on the roadway, thereby rendering him liable for causing the
subject collision and Plaintiff's resulting damages.

The acts of Defendant PINON as described herein violated statutes, laws, regulations and
ordinances including, but not limited to, those of the State of Nevada and City of Las
Vegas, including, but not limited to, Nevada Revised Statute (“NRS”) 484B.223, NRS
484B.300, Clark County Municipal Code (“CCMC”) 14.28.090, 14.32.040, 14.060.190,
Las Vegas Municipal Code (“LVMC”) 11.22.010, 11.22.020, and Federal Motor Carrier
Safety Regulations (“FMCSR”), including FMCSR 392.2. Plaintiff is within the class of
persons intended to be protected by the statutes, laws, regulations and ordinances that
were violated by Defendant PINON, and the injuries suffered by Plaintiff were the type
against which such statutes, laws, regulations and ordinances were intended to protect,
thereby rendering Defendant PINON liable for the subject collision and Plaintiff's

resulting damages based on negligence per se.

Page 5 of 10

 
 

 

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 10 of 29
i 21. Upon information and belief, at all times relevant herein, Defendant PINON was an
2 employee, representative and/or authorized agent of Defendant HANFORD, and was
3 acting within the course and scope of such employment, representation and/or agency.
4 Defendant HANFORD is liable for the negligent acts of its employees, representatives
and/or agents, including Defendant PINON, under the doctrine of vicarious
7 liability/respondeat superior, thereby rendering Defendant HANFORD vicariously liable
8 for Defendant PINON’s acts and omissions surrounding the subject collision and
9 Plaintiffs resulting damages.
jo 22. Asa direct and proximate result of Defendants’ subject conduct, Plaintiff has been
E damaged in an amount in excess of $75,000.00.
13 23. That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has becn
14 required to engage the services of an attorney, incurring attorney’s fees and costs to bring
15 this action.
16
SECOND CAUSE OF ACTION
17 (Negligent Entrustment)
18 24. Plaintiff incorporates paragraphs | through 23 of the Complaint as though said
i. paragraphs were fully sct forth herein.
a1 25. Defendant HANFORD, at all times relevant herein, owned and controlled the truck that
22 Defendant PINON was operating at the time of the subject collision and had the right to
23 control said truck.
i 26. Defendant HANFORD negligently entrusted the use and possession of the truck to
r Defendant PINON.
27
28
Page 6 of 10

 

 

 
       

 

 
  
 

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 11 of 29
' 27. Defendant PINON subsequently failed to drive safely and obey statutes, laws,
2 regulations and ordinances of the State of Nevada and City of Las Vegas when operating
3 the truck at the time of the subject collision and at all other times relevant thereto.
i” 28. Defendant HANFORD owed Plaintiff a duty of ordinary care to entrust the use and
possession of the truck to a careful driver who was competent to operate said truck.
7 29. Defendant HANFORD subsequently breached the duty of ordinary care by negligently
8 entrusting the use and possession of the truck to Defendant PINON.
9 30. As adirect and proximate result of Defendants’ subject conduct, Plaintiff has been
ae {0 damaged in an amount in excess of $75,000.00.
si ‘ 31. That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
6) a 13 required to engage the services of an attorney, incurring attorney’s fees and costs to bring
rd} i: 14 this action.
Wea THIRD CAUSE OF ACTION
mm 16 (Negligent Hiring)
(C4 17 32. Plaintiff incorporates paragraphs | through 31 of the Complaint as though said
18 paragraphs were fully set forth herein.
33. Defendant HANFORD owed Plaintiff several duties including, but not limited to, the
91 following:
22 a. The duty to keep Plaintiff safe from the negligent acts of its employees, agents
23 and representatives;
na b. The duty to provide and hire responsible employees, agents and representatives;
. c. The duty to implement adequate policies and procedures for hiring employees,
27 agents and representatives; and
28 ///
Page 7 of 10

 

 

 
Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 12 of 29

i d. The duty to conduct reasonable investigations into the backgrounds of its
employees, agents and representatives.
34. Upon information and belief, Defendant HANFORD breached these duties by, among
other things:
a. Hiring individuals, including Defendant PINON, who were not qualified and/or
competent for their positions;

b. Failing to conduct a reasonable and thorough investigation into the personal

oO eo at Dn Un Ff WY WY

background and employment history of its cmployees, agents and representatives,

including Defendant PINON; and

A MAS

c. Failing to implement adequate policies and/or procedures for hiring employees,

i

agents and representatives, including Defendant PINON.

35. That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

Pa
O
<
Fa

IN JURY

damaged in an amount in excess of $75,000.00.

36. That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

NN

 

required to engage the services of an attorney, incurring attorncy’s fees and costs to bring

 

19 this action.
20 FOURTH CAUSE OF ACTION
21 (Negligent Training and Supervision)

22 37. Plaintiff incorporates paragraphs | through 36 of the Complaint as though said

23 paragraphs were fully set forth herein.

24 38. Defendant HANFORD owed Plaintiff the duty to exercise reasonable care in the training
¥ and supervision of any and all employees, agents and representatives. This duty required
27 Defendant HANFORD to train and supervise employees, agents and representatives,

28

Page 8 of 10

 

 

 
 

oO So HN DB FA FP WH YP —

NY NHN NR ND NR ND NO NR NO wm meee
ono ny Dn nA FF Ww NY | DBD OO DO I HDR HAW BR W HY —K& OC

 

 

39,

40.

41.

42,

43.

44.

45.

ASE 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 13 of 29

including Defendant PINON, to ensure that these employees, agents and representatives
acted without negligence.

Defendant HANFORD breached this duty when it failed to properly train and supervise
employees, agents and representatives, including Defendant PINON, whose negligence
caused injury to Plaintiff as alleged herein. If Defendant HANFORD had properly
trained and supervised employees, agents and representatives, including Defendant
PINON, this negligence would not have occurred.

That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
damaged in an amount in excess of $75,000.00.

That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been
required to engage the services of an attorncy, incurring attorney’s fees and costs to bring
this action.

FIFTH CAUSE OF ACTION
(Negligent Retention)

Plaintiff incorporates paragraphs | through 41 of the Complaint as though said
paragraphs were fully set forth herein.

Defendant HANFORD owed Plaintiff the duty to exercise reasonable care in the
retention of employees, agents and representatives.

Upon information and belief, Defendant HANFORD breached this duty when it
negligently retained employees, agents and representatives, including Defendant PINON,
even though it knew, or should have known, that these employees, agents and
representatives lacked the qualifications and/or competence for their position.

That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

damaged in an amount in excess of $75,000.00.

Page 9 of 10

 
 

Oo fo ~s HD OH FBP WY NY

BO BPO BP KH KH KH KR DN DR me ee
oN DWN UW BW NY SH CS 0 won KH HH fe W NY | O&O

 

 

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 14 of 29

46. That as a direct and proximate result of Defendants’ subject conduct, Plaintiff has been

required to engage the services of an attorney, incurring attorney’s fees and costs to bring

this action.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff BRIAN LOUGEE, expressly reserving the right to amend this

complaint prior to or at the time of trial of this action to insert those items of damage not yet

fully ascertainable, prays for judgment against all Defendants, and each of them, as follows:

1.

2.

For general damages sustained by Plaintiff in an amount in excess of $75,000.00;
For special damages sustained by Plaintiff in an amount in excess of $75,000.00;
For reasonable attorney’s fees and costs;

For interest at the statutory rate; and

For such other relief as the Court deems just and proper.

DATED this 23 day of December, 2020.

NAQVI INJURY LAW

By:  /s/Paul G. Albright
FARHAN R. NAQVI
Nevada Bar No. 8589
PAUL G. ALBRIGHT
Nevada Bar No. 14159
9500 W. Flamingo Road, Suite 104
Las Vegas, Nevada 89147
Attorneys for Plaintiff

Page 10 of 10

 
 

oOo Oo ST DH WT Fe WY NY —

Oo NY NY KH HN BHO HN RN DR mw mm om mm le
oo HN DBD A BP WD NHN —|§ COD 0 DB ND KH A F&F WD NHN | &

 

 

IAFD

FARHAN R. NAQVI
Nevada Bar No. 8589
PAUL G. ALBRIGHT
Nevada Bar No. 14159

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 15 of 29

Electronically Filed
12/23/2020 1:18 PM
Steven D. Grierson

fs OF THE OE.

CASE NO: A-20-826918

NAQVI INJURY LAW Department
9500 W. Flamingo Road, Suite 104
Las Vegas, Nevada 89147
Telephone: (702) 553-1000
Facsimile: (702) 553-1002
naqvi@naqvilaw.com
paul@naqvilaw.com
Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
BRIAN LOUGEE, individually, Case No.:
Dept. No.:
Plaintiff,
vs. INITIAL APPEARANCE FEE
DISCLOSURE STATEMENT

JESUS PINON, individually, HANFORD
COMMODITIES TRANSPORT, INC. d/b/a
HTC, INC.; and DOES | to 100, ROE
CORPORATIONS | to 100, inclusive,

Defendants.

 

 

//1

//1

//T

Page | of 2

Case Number: A-20-826918-C

-C
B30

 
 

      
   

Wee 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 16 of 29
1 Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
2 || parties appearing in the above-cntitled action as indicated below:
3 BRIAN LOUGEE, Plaintiff $270.00
, TOTAL: $270.00
5
; DATED this 23" day of December, 2020
7 NAQVI INJURY LAW
8 By:  /4/Paul G. Albright
FARHAN R, NAQVI
9 Nevada Bar No. 8589
10 PAUL G. ALBRIGHT
Nevada Bar No. 14159
_ 11 9500 W. Flamingo Road, Suite 104
= Las Vegas, Nevada 89147
> < iw Counsel for Plaintiff
Ch
ad
ar 14
<<
= _. ib)
WA m 16
18
19
20
21
22
23
24
25
26
27
28
Page 2 of 2

 

 

 
(ase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 17 of 29

Electronically Filed
12/24/2020 6:00 AM
Steven D. Grierson

CLERK OF THE RD.
DMJT bow "

FARHAN R. NAQVI

Nevada Bar No. 8589
PAUL G. ALBRIGHT

Nevada Bar No. 14159
NAQVI INJURY LAW
9500 W. Flamingo Road, Suite 104
Las Vegas, Nevada 89147
Telephone: (702) 553-1000
Facsimile: (702) 553-1002
naqvi@naqvilaw.com
paul@naqvilaw.com
Attorneys for Plaintiff

—

oOo fo SI DH DT Bh WY LY

DISTRICT COURT

o

CLARK COUNTY, NEVADA

—
—_—

BRIAN LOUGEE, individually, Casc No.: A-20-826918-C
Dept. No.: XKX

i
No

Plaintiff,
vs. DEMAND FOR JURY TRIAL

JESUS PINON, individually; HANFORD
COMMODITIES TRANSPORT, INC. d/b/a
HTC, INC.; and DOES 1 to 100, ROE
CORPORATIONS | to 100, inclusive,

eee
SN NH Un fF W

Defendants.

 

 

—
os

 

_
oO

///

Nd
S

{//

No
—_

//1

no NY NY NY WH WY N
ao NO HN Rh WY NY

Page | of 2

 

 

Case Number: A-20-826918-C

 
 

 

Gase 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 18 of 29
1 COMES NOW, Plaintiff BRIAN LOUGEE, by and through his attorneys of record,
2 || FARHAN R. NAQVI and PAUL G. ALBRIGHT of NAQVI INJURY LAW, and hereby
3 || demands a jury trial of all of the issues in the above matter
i DATED this 24" day of December, 2020
NAQVI INJURY LAW
7 By:  /s/Paul G. Albright
FARHAN R. NAQVI
8 Nevada Bar No. 8589
PAUL G. ALBRIGHT
9 Nevada Bar No. 14159
10 9500 W. Flamingo Road, Suite 104
Las Vegas, Nevada 89147
Il Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Page 2 of 2

 

 

 
Case 2:21-cv-00097-APG-BNW Document1 Filed 01/19/21 Page 19 of 29

EXHIBIT B
@NAQVI

INJURY LAW

 

January 13, 2020
VIA CERTIFIED MAIL

KARI POTTER
NATIONWIDE MUTUAL INSURANCE COMPANY
P.O. Box 182067 Dept. 3011

Columbus, Ohio 43218
Re: Our Client: Brian C. Lougee
Your Insured Driver: Jesus S. Zavala Pinon
Your Insured: Hanford Commodities, LLC.
Date of Incident: January 7, 2019
Claim #: 434925-GI

CATASTROPHIC INJURY SETTLEMENT DEMAND
**Time-Sensitive **
(For Settlement Purposes Only)

Dear Ms. Potter:

This law firm represents Brian C. Lougee for injuries he sustained in a motor vehicle collision
that occurred on January 7, 2019 as the result of the negligence of your insured driver, Jesus S.
Zavala Pinon. The collision inflicted injuries upon Brian, including lumbar spinal injuries

requiring invasive surgical intervention and which resulted in_the loss of gainful
employment, in addition to pain and suffering. He now seeks fair compensation for his losses
arising from the subject collision. This correspondence shall serve as Brian’s settlement

 

demand.
CONTENTS ON FLASHDRIVE
1. Traffic Crash Report
2. Property Damage Photographs
3. Itemized Medical Bills & Records
4. Surgical Scarring Photographs
5. Wage Loss
Clients’ Choice
P: 702-INJURED F : 702.553.1002 9500 West Flamingo Road, Suite 104 VEGAS *.
702-465.8733 W: naqvilaw.com Las Vegas, Nevada 89147 raniiiefic.
Case 2:21-CV-00097-APG-BNW Document t- Fited O17/f9/21- Page 21 of 29-->-~

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 2 of 10

LIABILITY

On January 7, 2019, Brian was traveling southbound on Interstate 15 north of the offramp for
eastbound Interstate 215 in Las Vegas, Clark County, Nevada. Brian was traveling in L2 of the
two southbound express lanes. Your insured driver, Jesus Zavala Pinon, operating a 2016
Freightliner semi-tractor trailer with loaded attachment, was traveling in the southbound L1
express lane to the left and slightly behind Brian. The L1 express lane merges into L2 to become
a single express lane north of the West Russell Road onramp. Conditions were clear and there
were no visual obstructions.

As Brian proceeded with the right of way, however, Jesus failed to obey his traffic controls
and was negligent in his duty to pay adequate attention to surrounding traffic. He merged into
adjacent traffic, striking the left rear of Brian’s sedan at approximately 60 miles per hour. Brian
was not expecting the collision and the force of impact rotated his vehicle counterclockwise to
crash into the front of your insured’s semi. Brian was violently battered about the interior as his
vehicle ricocheted repeatedly between the semi, trailer attachment, and concrete median before
coming to rest 100 feet from point of impact. The sedan was later declared a total loss. (See
Photographs).

Pursuant to traffic rules and regulations, your insured had a duty to obey his traffic control
device and yield right-of-way to the adjacent traffic. As the trusted employee of your
company, Jesus bears the additional obligation to operate his semi-tractor trailer in a manner
that ensures the safety of not only himself but all other motorists, cyclists, and pedestrians
sharing the road with him. It is unreasonable to place any liability on a driver who was following
traffic regulations and exercising due care. Due to your insured’s actions, he was cited by the
Nevada Highway Patrol for failure to obey a traffic device. (See State of Nevada Traffic
Accident Report).

Furthermore, there is no evidence to support your insured’s assertion that our client “was
intoxicated”. Perhaps the most striking aspect of the lack of any such evidence is that there is
no indication that the responding Highway Patrol Trooper had any concerns that our client was
intoxicated or any evidence that any field sobriety test or other law enforcement action was
taken for alleged intoxication. Clearly, if such signs were present and observable by your
insured, the Trooper would have likewise noticed and taken the appropriate actions given the
serious nature of driving under the influence. In addition, your insured’s written statement to
law enforcement indicating that “do (sic) to my condition can’t right (sic)” would call into
question his credibility in making any such claim. Therefore, Jesus Zavala Pinion is 100%
liable for the subject collision and Brian’s resultant injuries and suffering.
 

—h

N
@

Casé 2:21-CV-U0097-APG-BNW Document 1 Filed 01/19/24

U
o
Cc
a
N
N
q

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 3 of 10

PROPERTY DAMAGE PHOTOGRAPHS

 

hs nt —

 
 

Case 2:21-Cv-00097-APG-BNW>~Document-tFited 01/19/24Page23-0f 29-———

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 4 of 10

MEDICAL SUMMARY

Brian presented to Southwest Medical Associates with complaints of neck, back, bilateral
shoulder and leg pain. Providers diagnosed dorsalgia and elevated blood pressure secondary
to motor vehicle collision. (See ICD-10 Codes). When his symptoms began to worsen to severe
(7 out of 10) levels and Brian had difficulty sleeping due to the pain, he presented to Family
Doctors of Green Valley for additional treatment. Brian reported his symptoms were affecting
his ability to complete household chores or basic activities, and were having a severe impact on
the physically demanding duties of his position as a Merchandiser with Anderson Dairy.
Doctors diagnosed multiple spinal injuries and issued referrals for imaging.

He concurrently presented to Jackson Physical Therapy and established a conservative
treatment plan to alleviate his complaints. When MRI testing with SimonMed Imaging
confirmed cervical herniations impressing on the spinal cord with spinal stenosis and
neuroforaminal narrowing, his medical doctors issued referrals to orthopedic and pain
management specialists. Pursuant to orders, Brian reported to Pain Institute of Nevada, where
he received medications and underwent multiple rounds of cervical and lumbar facet joint
injections and selective nerve root blocks. Regrettably, Brian reported only temporary, partial
relief of his pain symptoms. EMG testing with Las Vegas Neurosurgery, Orthopaedics, &
Rehab confirmed lumbosacral radiculopathy and other neuropathies, and Brian reported his
radiating pain, numbness, and tingling continued to affect his ability to sit, stand, or perform
activities for more than 10 minutes at a time. Discographic testing with Las Vegas Radiology
confirmed multiple Grade 5 annular fissures and cranial migration at the L4-L5 and L5-S]
levels.

When Brian’s symptoms failed to resolve despite multiple medications, conservative therapies,
and surgical injections, orthopedic specialists at several facilities recommended L4-L5 and L5-
S1 anterior posterior _reconstruction/arthrodesis with microdecompression and
hardware. Surgeons performed the procedure at Summerlin Hospital Medical Center on July
9th, 2019. Brian tolerated the surgery well and returned to his physical therapies when
recommended by his pain management and orthopedic providers.

Despite a history of chronic neck and back pain, Brian had his symptoms well-managed with
chiropractic care to a baseline that did not interfere with his personal or professional activities.
Brian was never seen by, or recommended to see, a pain management doctor or surgeon for his
occasional pain prior to the subject collision. Although he underwent an invasive surgical
procedure to correct his significant spinal injuries, Brian continues to experience pain and

physical limitations that severely impact his quality of life. Brian continues to treat as of the
date of this demand.
Case 2:21-Cv-00097-APG-BNVW Document tFited 01/19/21 Page 24 of 29—

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 5 of 10

ICD-10 CODES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Client Name: Lougee, Brian Gender: Male Birthdate: 10/14/0975
Height: 5‘11” Weight: 266lbs Dominant Hand: Right
Provider ae De rey Complaint ~ Prognosis as ~ Diagnosis __ _ IcD
Southwest 1 01/08/2019 | Baek pain Complaint/Further | Driver injured, MVC | V89.2XXA
Medical treatment required | Elevated blood RO3.0
Associates pressure
Dorsalgia MS54.9
Family Doctors 8 06/21/2019 | Headaches Complaint/Further | Driver injured, MVC | V89.2XXA
of Green Valley treatment required | Headache R51
Neck pain Complaint/Further | Cervicalgia MS54.2
treatment required | Muscle spasms M62.838
Herniation, cervical MS0.20
Shoulder pain | Complaint/Further | Myositis M60.9
treatment required | Acute pain, injury G89.11
Back pain Complaint/Further | Dorsalgia MS54.9
treatment required | Thoracalgia MS54.5
Lumbalgia MS54.6
IVD displacement, MS51.26
lumbar
Chronic pain, injury | G89.21
Sleeplessness/ {| Complaint/Further | Insomnia G47
Anxiety treatment required | Mixed disorder F43
reaction to stress
Jackson 48 10/24/2019 | Neck pain Complaint/Further | Cervicalgia M54.2
Physical treatment required | Sprain, cervical S13.4XXA
Therapy Back pain Complaint/Further | Thoracalgia MS54.6
treatment required | Sprain, thoracic $23.3XXA
Lumbalgia MS54.5
Sprain, lumbar $33.5XXA
IVD disorder, MS1.27
lumbosacral
Pain Institute 14 12/03/2019 | Neck pain Complaint/Further | Driver injured, MVC | V89.2XXA
of Nevada treatment required | Muscle spasms M62.838
Discopathy, high MS0.21
cervical
Discopathy, mid- MS0.22
cervical
Spondylosis, cervical | M47.812
Back pain Complaint/Further | Discopathy, lumbar MS51.26
treatment required | Discopathy w/ MS1.16
radiculopathy —
lumbar
Discopathy, M51.27
lumbosacral
Discopathy w/ MS1.17
radiculopathy —
lumbosacral
Pain, acute post- G89.18
operative
Neuralgia M79.2

 

 
 

Case 2:21-CV-0009/7-APG-BNW Document 1 Filed 01/19/21 Page 25 of 29-______

KARI POTTER
NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 10
Las Vegas 11 11/04/2019 | Neck pain Complaint/Further | Strain, cervical 816.1XXA
Neurosurgery, treatment required | Cervicalgia M54.2
Orthopedics, & Back pain Complaint/Further | Strain, thoracic $29.012A
Rehab treatment required | Thoracalgia M54.6
Strain, lumbar $39.012A
Lumbalgia MS54.5
Desert 1 05/29/2019 | Back pain Complaint/Further | Lumbalgia MS54.5
Orthopedic treatment required | Radiculitis, lumbar M54. 16
Center Disc disorder, L5-S1__| M51.86
Las Vegas 1 06/26/2019 | Neck pain Complaint/Further | Cervicalgia MS54.2
Neurosurgical treatment required
Institute Back pain Complaint/Further | Lumbalgia MS54.5
treatment required | Radiculopathy, M54. 16
lumbar
TESTING
Test Type Test result Ordering Facility. DOS
2, aE Physician ; peat letcer
X-ray - Mark Southwest
: Positive for straightening of cervical lordosis Donnelly, Medical 01/08/2019
cervical :
D.O. Associates
X-ray — Mark Southwest
lumb. Positive for multilevel facet arthropathy Donnelly, Medical 01/08/2019
umbar :
D.O. Associates
Positive for C2-C3 herniation with facet hypertrophy,
anterior impression on the spinal cord, central canal
stenosis, and left foraminal stenosis
Positive for C4-CS disc herniation with central canal and
bilateral foraminal stenosis
Positive for C5-C6 herniation superimposed on disc bulge .
er extending past osteophytes, flattening of the right spinal Alber Or, mening. 02/13/2019
cord, central canal stenosis, right lateral recess stenosis,
and moderate-to-severe bilateral foraminal stenosis
Positive for C6-C7 disc herniation superimposed on disc
bulge extending past osteophytes, increased T2 signal
consistent with acute herniation, anterior impression on
spinal cord, moderate canal stenosis and bilateral
foraminal stenosis
Positive for L3-L4 disc bulge with facet hypertrophy and
bilateral foraminal stenosis :
MRI — lumbar Alber Or | SimonMed | 99/13/2019
Positive for L4-L5 and L5-SI disc herniation with material maging
extending past osteophytes, facet hypertrophy, central canal
stenosis and left foraminal stenosis

 

 

 

 

 

 

 
Case 2:21-cv-00097-APG-BNW Document 1 Fited 01/19/21 Page 26 of 29

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 10
Positive for subchondral sclerosis and vacuum phenomenon
in sacroiliac joints
Positive for L2 altered morphology secondary to
anterior superior endplate compression deformity
CT/di Katherine Las Vepas
ISCOETAM | Positive Sor L3-L4 right annular fissure and Grade 5 Travnicek, a8 05/30/2019
— lumbar Radiology
annular fissure M.D.
Positive for L4-L5 multiple Grade 5 annular fissures
Positive for L5-S! multiple Grade 5 annular fissures with
cranial migration
Positive for multilevel disc space height narrowing and
spondylosis
Positive for L3-L4 disc protrusion with annular fissure and
marked bilateral facet hypertrophic changes, marked
bilateral neuroforaminal stenosis Mark
MRI - lumbar Kabins, | 235.7685 | 1isig019
Positive for L4-L5 marked bilateral facet hypertrophic M.D. BY
changes, central disc bulge, and right neuroforaminal
stenosis
Positive for L5-S1 marked bilateral facet hypertrophic
change and central protrusion
MEDICATIONS
mee Taare as a ; - | Last Date
Prescribed Medications Prescribing Physician .. Duration ~ | Mentioned
Cyclobenzaprine, 10mg Mark Donnelly, D.O. & Albert Or, PA 3 days 03/27/2019
Prednisone, 20mg Mark Donnelly, D.O. 5 days 01/08/2019
Naprosyn, 500mg Albert Or, PA 30 days 03/27/2019
Tramadol, 50mg Albert Or, PA 30 days 02/06/2019
Robaxin, 500mg Selena Henderson, NP 30 days 05/29/2019
Gabapentin, 300mg Katherine Travnicek, M.D. As needed 09/03/2019
Percocet 5-325mg/7.5-325mg Katherine Travnicek, M.D. As needed 09/03/2019
Medrol Dosepak, 4mg Katherine Travnicek, M.D. 7 days 05/21/2019
Celebrex, 200mg Katherine Travnicek, M.D. As needed 05/21/2019
Clonidine, 0.1mg Katherine Travnicek, M.D. As needed 09/03/2019
Duloxetine, 20mg/30mg Katherine Travnicek, M.D. As needed 12/24/2019
Tizanidine, 20mg Katherine Travnicek, M.D. As needed 12/24/19

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

Casé 2:21-tCv-00097-APG-BNW Document 1 Filed-01/19/21-Page 27-0f 29
KARI POTTER
NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020
Page 8 of 10
PROCEDURES
; Operating ae ‘| Date of
Procedure . Physician Facility See ine
Bilateral C3-C4 and C4-CS5 facet joint injections Katherine Valley View Surgery | 04/11/2019
Travnicek, M.D. Center
Bilateral L4 and L5 lumbar selective nerve root Katherine Valley View Surgery | 04/11/2019
biock Travnicek, M.D. Center
L3-L4, L4-L5, and L5-S1 discography Katherine Valley View Surgery | 05/30/2019
Travnicek, M.D. Center
Bilateral C5 and C6 cervical selective nerve root Katherine Valley View Surgery | 06/29/2019
block Travnicek, M.D. Center
L4-L5 and L5-S1 anterior posterior lumbar Mark Kabins, M.D. | Summerlin Hospital | 07/09/2019
fusion/arthrodesis with microdecompression and Medical Center
hardware

 

 

 

 

 

MEDICAL EXPENSES PRESENTED

Below are the medical bills incurred to date as a direct result of the subject motor vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

collision:

SUES Rh we 2, MEDICAL PROVIDER: =~ AMOUNT ~
1. | Southwest Medical Associates $ 714.00
2. | Family Doctors of Green Valley $ 3,423.00
3. | Jackson Physical Therapy $ 12,280.00
4. | SimonMed Imaging $ 5,107.20
5. | Las Vegas Neurosurgery, Orthopaedics & Rehab $ 98,682.00
6. | Pain Institute of Nevada $32,600.00
7. | Valley View Surgery / West Las Vegas Surgery Center $ 33,251.30
8. | Desert Orthopaedic Center $ 1,125.00
9. | Las Vegas Radiology $ 2,750.00
10. | Las Vegas Neurosurgical Institute $ 1,000.00
11. | Neuromonitoring $ 31,578.00
12. | Monitoring Associates $24,060.00
13. | Summerlin Hospital Medical Center $ 484,347.00
14. | Durable Medical Equipment $ 210.00
15. | General Vascular Specialists $ 4,260.00
16. | Dr. Witold Iglikowski $ 1,100.00
17. | PBS Anesthesia $ 8,850.00
18. | Partell West Phamarcy $ 2,899.65

os TOTAL MEDICAL EXPENSES PRESENTED: | __ $748,237.15

 

 

 

 
 

Caseé 2:21-cv-00097-APG-BNW Documert 1 Fiteco1/t9f2t Page 28 of 2g-—_

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 9 of 10

WAGE LOSS

As a Merchandiser with Anderson Dairy, Brian earned a base rate of $22.72 an hour. Due to
his injuries from the subject collision, Brian could no longer perform the physically-demanding
duties of the position, which included; lifting heavy gallons and boxes, stocking merchandise
on shelves of varying heights, and pushing or pulling heavy crates and boxes. Brian was placed
on short-term disability as of May 18, 2019 but was ultimately let go from his position on
August 16, 2019 due to his continuing limitations. Brian’s total wage claim for the subject
collision is $30,899.20. (See Wage Loss Documentation).

TOTAL WAGE CLAIM: 34 weeks x $22.72 = $30,899.20

CONCLUSION AND DEMAND

The carelessness of your trusted driver has inflicted life-altering and catastrophic injuries upon
Brian, including physical and emotional damage to such a degree that he will never be the same.

As a long-time merchandiser with Anderson Dairy, Brian was a physically fit husband and
father who enjoyed taking his boys to sporting events and working out when not at work. The
family loved traveling together. However, when Jesus Zavala Pinion failed to obey his traffic
contro] device and recklessly merged on a heavily-trafficked freeway in a major metropolitan
area, he irrevocably changed Brian’s life, and the lives of those who loved him, forever.

Despite diligently following doctors’ orders, Brian found no relief from his relentless pain,
forcing him to undergo a major invasive lumbar surgery. For the sake of his family’s financial
stability, Brian continued to work under duress up until the surgery but was let go from his
position when it was clear he would no longer be able to perform as expected. The financial
costs of the surgery further burdened his family at a time when they were suddenly dependent
upon a single income. Brian became severely depressed and emotionally distraught over the
continuing hardships, creating additional and unfortunate strain on his relationship with his
family members. Though he tries to remain positive, every day is now a struggle as he attempts
to deal with the continuing pain and rebuild his life from the shattered remnants the
thoughtlessness of your insured left behind.
 

~ Case 2:21-cv-00097-APG-BNW Document L- Filed 01/19/21 Page 29 of 29

KARI POTTER

NATIONWIDE MUTUAL INSURANCE COMPANY
January 13, 2020

Page 10 of 10

It is obvious that Brian sustained serious injuries and hardships due to the negligence of your

insured driver. In light of the above, please contact our firm by close of business February
12, 2020 to discuss resolution of this matter.

Thank you for your consideration, and I look forward to hearing from you.
Sincerely,

Vote

Farhan R. Naqvi
FRN:tf
